Case 1:18-cr-00328-KPF Document 385-4 Filed 07/06/20 Page 1 of 2




                 EXHIBIT 4
      Case 1:18-cr-00328-KPF Document 385-4 Filed 07/06/20 Page 2 of 2


From:           Nicholas, Max (USANYS)
To:             Naftalis, Joshua (USANYS)
Cc:             Griswold, Andrea (USANYS)
Subject:        Re: Majidi Allocution
Date:           Monday, October 29, 2018 9:56:11 PM


I completely agree. Should be bare bones just hit the elements. Agree let’s discuss at mtg.

Sent from my iPhone

On Oct 29, 2018, at 9:54 PM, Naftalis, Joshua (USANYS) <JNaftalis@usa.doj.gov> wrote:


       This is way too detailed in my view. Should we discuss at our team meeting?


       Begin forwarded message:


             From: Seth Rosenberg <rosenberg@clayro.com>
             Date: October 29, 2018 at 4:13:39 PM EDT
             To: "Naftalis, Joshua (USANYS)" <joshua.naftalis@usdoj.gov>,
             Brian Linder <linder@clayro.com>
             Subject: Majidi Allocution


             Proposed allocution attached.

             --
             Seth L. Rosenberg
             Clayman & Rosenberg LLP
             305 Madison Avenue
             New York, NY 10165
             (212) 922-1080
             www.clayro.com

       <Allocution - Approved 1029.doc>




                                                                                          USAO_SDNY_026414
